Exhibit PAN AMERICAN SILVER ISSUES MINOR CORRECTION TO Q1 2008 REPORT Vancouver, B.C. – May 14, 2008 – Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) (the “Company”) announced today that it has re-filed on SEDAR its first quarter 2008 news release as originally filed on May 13, 2008 as a result of a minor typographical error found in the “Financial and Operating Highlights” section. The error contained in the May 13, 2008 news release was found on page 8 under the heading “Mine Operating Highlights” within the table labeled “La Colorada Mine”, at line item 6, where “Copper metal – tonnes” should be replaced with “Gold metal – ounces”. There were no changes to the Company’s first quarter 2008 financial statements and no change to the cash costs at La Colorada. Information Contact Kettina
